DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagota et al (US 2018/0165281) in view of Seth et al (US 2021/0279604).
Regarding claim 1, Jagota teaches A system for adaptive field-level matching, the system comprising: one or more processors (Figure 5, System); and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to ([0105] FIG. 5 illustrates a block diagram of an environment 510 wherein an on-demand database service might be used. The environment 510 may include user systems 512, a network 514, a system 516, a processor system 517, an application platform 518, a network interface 520, a tenant data storage 522, a system data storage 524, program code 526, and a process space 528. In other embodiments, the environment 510 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above): identify first elements in a field of a prospective record for a database, and second elements in the field of a candidate record, in the database, for matching the prospective record (Figure 2, 202-204); identify features corresponding to any of the first elements that are identical to any of the second elements, any of the first elements that are absent from the second elements, and any of the second elements that are absent from the first elements (Figure 2, 202-204); 
Jagota does not explicitly teach determine, by a machine-learning model, a field match score, based on the features, for the second elements in the field of the candidate record; determine, by another machine-learning model, a record match score, based on weighing the field match score and weighing another field match score for another field of the candidate record, for the candidate record; determine whether the record match score satisfies a threshold; and identify the candidate record as matching the prospective record, in response to a determination that the record match score satisfies the threshold.
Seth teaches determine, by a machine-learning model, a field match score, based on the features, for the second elements in the field of the candidate record ([0063] As discussed above, the Scoring Component 110 generally evaluates pairs of Data Records 105 to generate feature vectors (also referred to as comparison vectors) that reflect the substantive differences between the records. In some embodiments, the Scoring Component 110 and an ML Component 120 also uses the Match Configurations 640 to generate one or more comparison scores for each pair of Data Records 105); determine, by another machine-learning model, a record match score, based on weighing the field match score and weighing another field match score for another field of the candidate record, for the candidate record ( [0022] In some embodiments, the ML Component 120 determines the Match Statuses 125 by evaluating the Comparison Vectors 115 using one or more trained ML models. In one embodiment, the ML Component 120 first trains and/or refines the ML models using labeled training data. The labeled data may include, for each exemplar training pair of Data Records 105, a corresponding Comparison Vector 115, a match score, and/or a match label. In one embodiment, the match label is generated by comparing the match score (e.g., generated using a predefined default configuration) and one or more predefined (default) thresholds); determine whether the record match score satisfies a threshold ( [0022] In some embodiments, the ML Component 120 determines the Match Statuses 125 by evaluating the Comparison Vectors 115 using one or more trained ML models. In one embodiment, the ML Component 120 first trains and/or refines the ML models using labeled training data. The labeled data may include, for each exemplar training pair of Data Records 105, a corresponding Comparison Vector 115, a match score, and/or a match label. In one embodiment, the match label is generated by comparing the match score (e.g., generated using a predefined default configuration) and one or more predefined (default) thresholds); and identify the candidate record as matching the prospective record, in response to a determination that the record match score satisfies the threshold ([0024] As illustrated, some or all of the Match Statuses 125 can be provided to a Match Reviewer 130 (e.g., a subject matter expert) for review. The user's feedback on these Match Statuses 125 can then be provided to the ML Component 120 to refine the ML models).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Jagota to include determine, by a machine-learning model, a field match score, based on the features, for the second elements in the field of the candidate record; determine, by another machine-learning model, a record match score, based on weighing the field match score and weighing another field match score for another field of the candidate record, for the candidate record; determine whether the record match score satisfies a threshold; and identify the candidate record as matching the prospective record, in response to a determination that the record match score satisfies the threshold as taught by Seth. It would be advantageous since the user need only specify whether the Data Records should be matched, and need not tweak individual matching parameters in an effort to yield the correct Match Status as seen in Seth [0024].
Regarding claim 2, Jagota in view of Seth teaches the system of claim 1, Seth further teaches wherein the plurality of instructions further causes the processor to train the machine-learning model to determine field match scores, based on features associated with elements in fields of prospective records and elements in the fields of candidate records, for the elements in the fields of the candidate records ([0020] In some embodiments, the Scoring Component 110 also generates one or more comparison scores for each pair of Data Records 105. For example, the Scoring Component 110 may use one or more default configurations to score and weight various attributes in each record, in order to generate an overall matching score. In many existing systems, this score is used to determine whether the records are matched (e.g., by comparing the scores to one or more thresholds) and should therefore be linked. In some embodiments, this score is included as part of the Comparison Vector 115. ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Jagota to include wherein the plurality of instructions further causes the processor to train the machine-learning model to determine field match scores, based on features associated with elements in fields of prospective records and elements in the fields of candidate records, for the elements in the fields of the candidate record as taught by Seth. It would be advantageous since the user need only specify whether the Data Records should be matched, and need not tweak individual matching parameters in an effort to yield the correct Match Status as seen in Seth [0024].
Regarding claim 3, Jagota in view of Seth teaches the system of claim 1, Seth further teaches wherein the plurality of instructions further causes the processor to train the other machine-learning model to generate weights for field match scores, and determine record match scores, based on using the weights for weighing the field match scores, for candidate records ([0024] - The user's feedback on these Match Statuses 125 can then be provided to the ML Component 120 to refine the ML models. In an embodiment, the feedback can include a simple indication as to whether the Match Status 125 for a given pair of Data Records 105 is correct. This is in contrast to existing systems, which typically require the user to manually tune the configuration itself in an attempt to yield more accurate results).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jagota to include wherein the plurality of instructions further causes the processor to train the other machine-learning model to generate weights for field match scores, and determine record match scores, based on using the weights for weighing the field match scores, for candidate records as taught by Seth. It would be advantageous since the user need only specify whether the Data Records should be matched, and need not tweak individual matching parameters in an effort to yield the correct Match Status as seen in Seth [0024].
Regarding claim 4, Jagota in view of Seth teaches the system of claim 1, Jagota further teaches, wherein the field comprises a postal code field, the first elements and the second elements comprise first characters and second characters, and the features comprise at least one of consecutive characters of the first characters which correspond to and are identical to consecutive characters of the second characters, a suffix comprising at least one of the first characters that lacks correspondence to any of the second characters, a prefix comprising at least one of the first characters that corresponds to and differs from at least one of the second characters, and a suffix comprising at least one of the first characters that corresponds to and differs from at least one of the second characters ([0030] As illustrated, for the Records 215A and 215B with names “Thomas Jones” and “Thomas Jones Jr,” the is [2, 0, 0, 0, 0, 1, −1]. That is, two tokens exactly match (e.g., “Thomas” and “Jones”), zero tokens are an edit match (because they are exactly matched), zero tokens are a nickname match (because they are an exact match), zero tokens are unmatched, the initials do not match (because of the “Jr” suffix), one token is missing (the “Jr” token is missing from the first Record 215A), and the generation code is “−1.” In the illustrated embodiment, the portion of the Feature Vector 220 corresponding to the “name” Attribute 210 is further associated with a score of 63, which is generated using a default configuration of the scoring/probabilistic matching engine).
Regarding claim 5, Jagota in view of Seth teaches the system of claim 1, Jagota further teaches wherein the field comprises a phone number field, the first elements and the second elements comprise first characters and second characters, and the features comprise at least one of consecutive characters of the first characters which correspond to and are identical to consecutive characters of the second characters, a prefix comprising at least one of the first characters that lacks correspondence to any of the second characters, a prefix comprising at least one of the first characters that corresponds to and differs from at least one of the second characters, and a suffix comprising at least one of the first characters that corresponds to and differs from at least one of the second characters ([0038] In some embodiments, the “address” attribute 210 and “phone number” Attribute 210 are considered jointly to yield a combined vector V.sub.AddrAndPhone. The “address” can consist of a street number and name, city, state, country, and/or zip code. In one embodiment, if the zip code is not present, the city and street of each record are compared. Otherwise, in one embodiment, only the street number/name and zip code are compared. In one such embodiment, the zip code requires an exact match and/or edit distance match, while other tokens require exact match, phonetic match, nickname match, and/or edit distance match. Further, in one embodiment, for phone numbers, the system considers the exact match and the edit distance match.).
Regarding claim 6, Jagota in view of Seth teaches the system of claim 1, Jagota further teaches wherein the field comprises a personal first name field, the first elements and the second elements comprise first characters and second characters, and the features comprise at least one of consecutive characters of the first characters which correspond to and are identical to consecutive characters of the second characters, a prefix comprising at least one of the first characters that corresponds to and differs from at least one of the second characters, a prefix comprising at least one of the first characters that lacks correspondence to any of the second characters, a suffix comprising at least one of the first characters that corresponds and differs from at least one of the second characters, and a suffix comprising at least one of the first characters that lacks correspondence to any of the second characters ([0039] In one embodiment, for two values of an address and a phone number, the corresponding vector V.sub.AddrAndPhone can be defined along nineteen dimensions: (1) a Boolean value indicating whether a zip code is present in both records, (2) a Boolean value indicating whether the street number/name is an exact match, (3) a Boolean value indicating whether the street number/name is a partial match (e.g., within a predefined edit distance), (4) a Boolean value indicating whether the street name and/or number are a mismatch (e.g., not within the defined edit distance), (5) a Boolean value indicating whether the zip codes (if present) are an exact match, (6) a Boolean value indicating whether the zip codes (if present) are an edit match (e.g., within a defined edit distance), (7) a Boolean value indicating whether the zip codes (if present) are mismatched (e.g., further than the predefined edit distance), (8) a Boolean value indicating whether the cities are an exact match, (9) a Boolean value indicating whether the cities are a partial match (e.g., within a predefined edit distance), (10) a Boolean value indicating whether the cities are mismatched,)
Regarding claim 7, Jagota in view of Seth teaches the system of claim 1, Jagota further teaches wherein the field comprises an organization name field, the first elements and the second elements comprise first words and second words, and the features comprise at least one of matched words, which comprise each of the first words that are identical to any of the second words, and a probability that each of the matched words is in a list of organization names, and unmatched words, which comprise each of the first words that are absent from the second words and each of the second words that are absent from the first words, and a probability that each of the unmatched words is in the list of organization names ([0028] In embodiments, the system considers different aspects of each Attribute 210 when generating the Feature Vector 220. In an embodiment, for the “Name” Attribute 210, the corresponding vector (or portion of the Feature Vector 220) is defined based on exact match, nicknames, phonetic equivalents, edit distance, and generation values. In one embodiment, for two names, each having any number of tokens (e.g., characters/words), the corresponding vector V.sub.name can be defined along seven dimensions: (1) the number of tokens that are an exact match, (2) the number of tokens that are an edit match, (3) the number of tokens that are a nickname match, (4) the number of tokens that do not match, (5) the number of initials that match, (6) the number of missing tokens between the records, and (7) the generation code.).
Claims 8-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitations but directed towards a computer program product and a computer-implemented method.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166